DETAILED ACTION
This is in response to amendment and RCE filed on March 2, 2021. Claim 1 has been canceled. Claims 2-28 are pending in this application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered. 
Response to Arguments
Applicant's arguments regarding the amended limitations “determining whether to join the plurality of relations via a broadcasting join or a re-partitioning join based on the actual size of the second relation, an estimated size of the first relation, and a cost metric, wherein the join is performed via the broadcasting join in response to a multiple of the actual size of the second relation being less than the sum of the actual size of the second relation and the estimated size of the first relation, wherein the multiple corresponds to a number of times the second relation is to be broadcast” (response 3/2/2021, pages 5-8) have been fully considered but they are persuasive. Consequently, the rejections of claims 2-28 are withdrawn. 
Allowable Subject Matter
Claims 2-28 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on March 2, 2021.
Regarding independent claims 2, 16 and 22, the closest art, Jagtap et al. (US Pub No. 2014/0280023), disclose receiving a relational join query for a join operation comprising a predicate and a plurality of relations wherein the desired join uses an equivalence operation (Jagtap, [0031], the flow commences upon receipt of a request to perform a join operation (operation 102), In this case the join request species table T1, to be joined against table T2); processing the relation according to the build operation until the second relation is fully consumed and forwarded to the build operation such that an actual size of the second relation is known after being fully consumed (Jagtap, [0037], a module to adapt a distribution method to reported progress measurements (see module 138) might communicate (e.g., using path 132) aspects of the reported progress measurements of the second distribution method to a selector (see module 119), which selector in turn might communicate distribution instructions to the execution unit which in turn process the parallelized join operations in accordance with their respective received distribution instructions). Chowdhuri et al. (US Pub No. 2006/0218123 A1) teaches determining join’s relations via a broadcasting join or a re-portioning join based primarily on the actual size of the second relation, an estimated size of the first relation (Chowdhuri, [0130], [0135] and [242]), and a cost metric (Chowdhuri, [0141] and [0171], i.e., determining a join attribute for each table partition of the stored data, determining whether to re-partitioning at least one table of the stored data using the join attribute such that partitions of the tables having the same join attributes are joined at a single node in the database system, and using the join attribute, performing a join of tables at the single node). Dageville et al. (US 20030065688 A1) disclose calculating an actual size of the relation by processing the relation according to a build operation (¶[0040], [0093] and [0096], Dageville, i.e., computing slot size, strip size for hash-join operations based on the size of the build input and the available memory) and determining whether to join the relations based on the actual size (¶[0032]-[0034] and [0037], Dageville, i.e., actual size is being consumed by the built operator in processing relations, in light of specification paragraphs [0021] and [0041], read on the claimed “calculating an actual size of the relation by processing the relation according to a build operation that determine based on the actual size of the relation”). However, the prior art fails to disclose or suggest the claimed provision “plurality of relations comprises a first relation and a second relation, wherein the second relation is estimated to be smaller than the first relation; in response to the build operation, determining whether to join the plurality of relations via a broadcasting join or re-partitioning join based on the actual size of the second relation, an estimated size of the first relation, and a cost metric; and performing the selected broadcasting join or re-partitioning join” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record

1. Sen et al. (US 20150039627 A1)/(US 9659046 B2)/(US 9256631 B2)/(US 9292558 B2) discloses PROBING A HASH TABLE USING VECTORIZED INSTRUCTIONS.
2. Sen et al. (US 9779123 B2) disclose Building a hash table.
3. Oommen et al. (6,865,567 B1) discloses Method of generating attribute cardinality maps. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

March 12, 2021